UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
In re.
GERARDO DIMATTEO, JR.
aka GERARDO DI MATTEO, JR.
Debtor.
x
STATE OF NEW YORK )
COUNTY OF WESTCHESTER  )SS:
CITY OF WHITE PLAINS __, J

AFFIDAVIT OF SERVICE

CASE NO.: 17-23162-rdd
CHAPTER 13

Paola Torres, being duly sworn deposes and says that she is over 18 years of age, is not a party to this

action and resides in Westchester, New York:

That on November 1, 2018, I served a copy of the Fee Application by Cabanillas & Associates, P.C.,
for the Alowance of Legal Fees for the Period of July 26, 2017 to November 1, 2018 upon the following parties
whose names are hereinafter set forth by depositing a true and correct copy of same enclosed in a post paid wrapper
in the Official Depository maintained and exclusively controlled the U.S. Post Office to said parties at the addresses
set forth after their respective names, that being the address within the state designated by them for this purpose, to

wit:

TO:

Judge Robert D. Drain

U.S. Bankruptcy Court

for the Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Debtor

Gerardo DiMatteo, Jr.

855 Shepherd Court
Yorktown Heights, NY 10598

Trustee

Krista M. Preuss

Chapter 13 Standing Trustee
399 Knollwood Road

White Plains, NY 10603

U.S. Trustee

United States Trustee

Office of the United States Trustee
U.S. Federal Office Building

201 Varick Street, Room 1006
New York, NY 10014

{01339517 /1}

Cach LLC
4500 Cherry Creek Drive
Denver, Co 80246

Caliber Home Loans, In
715 S Metropolitan Ave
Oklahoma City, Ok 73108

Emigrant Mortgage Co
5 E 42nd St
New York, NY 10017

New York State Department Of Taxation &
Finance

Bankruptcy Section

P © Box 5300

Albany New York 12205-0300

Specialized Loan Servicing/Sls
Attn: Bankruptcy

P.O. Box 636005

Littleton, Co 80163

4
qn
1
‘
4

 

 

 

 

 

 

 

 
U.S. Bank National Association Trustee C/O
Specialized Loan Servicing Llc

8742 Lucent Blvd, Suite 300

Highlands Ranch, Colorado 80129

Sworn to before me this

uh 1, 2018
ub atigs—

‘Sara Caltetero

SARA CALCETERO
NOTARY PUBLIC-STATE OF NEW YORK
No. 01CA5347877

Qualified in Wesichester ounty
My Commission expiresCAl

(01339517 /1}

Wells Fargo Home Mor

Written Correspondence Resolutions
Mac#2302-04e

Desmoines, LA 50306

Paola Torres
